Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Claim Objections
Claims 5, 6 and 9 is objected to because of the following informalities:  claim 5, 6 and 9 has multiple typographical errors, including errors related to spelling, grammar and repletion of words.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 6, 9, 22, 24, 25 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scopes and dependencies of claims 2, 5, 6, 9, 22, 24, 25 and 34-36 are not definite. Claims 2, 5, 6, 9, 22, 24, 25 and 34-36 do not clearly recite which claims they depend from. For examination purposes, the claims are interpreted as depending from the underlined claim numbers where applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040000337 A1 to Cooper (“Cooper”).
Cooper discloses:
Regarding claim 26:
a valve housing (e.g., valve 180) selectively securable to the housing forming the chamber for fluid communication with the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
a rod (e.g., rod seen in Fig. 10 and 11 including valve stem 316; rod seen in Fig. 12 and 13 including valve stem 190; rods seen in Fig. 14-16, 19 and 22) movable relative to the valve housing (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
a plug (e.g., valve washer 314; washer 188; plugs seen in Fig. 14-16, 19 and 22) selectively engaged with the rod, the plug comprising a fastener (e.g., threaded portions, threaded recess, fastener and threads disclosed throughout para 116-126 and 150-173), the plug dimensioned to restrict fluid communication with the chamber and thereby maintain the pressure in the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173),  
wherein the rod is moveable between a first position in which the valve is in fluid communication with the chamber and a second position in which the plug substantially prevents fluid communication between the valve and the chamber, the plug securable with the fastener to the housing forming the chamber in the second position, the plug disengageable from the rod with the valve housing secured to the housing forming the chamber and the plug secured by the fastener to the housing forming the chamber in the second position in which the plug substantially prevents fluid communication between the valve and the chamber, whereby the plug is positionable to restrict fluid communication with the chamber with the valve attached to the housing forming the chamber and then the plug is disengageable from the rod with the valve housing secured to the housing forming the chamber to remain in position to restrict fluid communication with the chamber after the valve housing is removed from the housing forming the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 27: the fastener comprises threads formed on the plug, the threads configured to threadingly engage corresponding threads on a port of the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 28: the threads on the plug are configured to threadingly engage the corresponding threads on the port of the chamber when the rod is rotated (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 29: the valve is a T-valve (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173); and
Regarding claim 30: a pressure gauge (e.g., pressure gauge 168), wherein the pressure gauge is in fluid communication with the chamber when the rod is in the first position and the pressure gauge is not in fluid communication with the chamber when the rod is in the second position (e.g., Fig. 1 and 9 and para 114, 115, 130, 142, 144, 146, 148).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the pressure gauge, it would have been obvious to one of ordinary skill in the art to modify the embodiments of Cooper by the embodiments of Cooper in order to monitor water pressure within a system.



Claims 2, 5-6, 9, 22 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of US 3091098 A to Bowers (“Bowers”).
Cooper discloses:
Regarding claim 6: the at least one valve comprises a fill port valve configured for connection to the fill port of the steam chamber, a the fill port valve further comprising a rod (e.g., rod seen in Fig. 10 and 11 including valve stem 316; rod seen in Fig. 12 and 13 including valve stem 190; rods seen in Fig. 14-16, 19 and 22) having a plug (e.g., valve washer 314; washer 188; plugs seen in Fig. 14-16, 19 and 22) carried thereon (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173); and
Regarding claim 9: the fastener of the plug includes comprises threads formed thereon on the plug, the threads configured to threadingly engage a corresponding thread threads on a the fill port of the housing forming the chamber steam chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173).
Cooper does not explicitly disclose a vacuum pump (as recited in claim 31).
However, Bowers discloses:
Regarding claim 2: the quantity of heat transfer medium comprises deaerated water (e.g., col 1, ln 60-65);
Regarding claim 5: a flow controller (e.g., float 17) in communication with the source of the quantity of heat transfer medium, whereby the flow controller starts and stops the a flow of the quantity of heat transfer medium to the valve when the valve is in communication with the source of heat transfer medium (e.g., Fig. 1 and col 1-2); and
Regarding claim 22: the quantity of heat transfer medium is liquid water (e.g., Fig. 1 and col 1-2); and
Regarding claim 31: a steam chamber (e.g., tank 10, chamber 13), a source of a quantity of heat transfer medium (e.g., pipe 12, chamber 13), and a vacuum pump (e.g., vacuum pump 24), wherein the valve is connected to the steam chamber and in selective communication with the source of heat transfer medium and the vacuum pump (e.g., Fig. 1 and col 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cooper as suggested and taught by Bowers in order to remove dissolved air and other gases from water in order to reduce the corrosive effect of the water upon pipe lines and other metal objects with which the water comes into contact.
Allowable Subject Matter
Claims 24, 25 and 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 05/10/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments addressing the previous rejections. As noted above, there are still issues regarding claim dependency and, for examination purposes, the claims are interpreted as depending from the underlined claim numbers when applicable. The remarks then address the prior art rejections. The remarks note the rejection over Cooper and explain the amendments to claim 26. Specifically, the remarks state that independent claim 26 has been amended to require that the plug includes a fastener and that the plug is "securable with the fastener to the housing forming the chamber in the second position, the plug disengageable from said rod with the valve housing secured to the housing forming the chamber and the plug secured by the fastener to the housing forming the chamber in the second position in which the plug substantially prevents fluid communication between said valve and said chamber" and assert that the washers of Cooper do not include the claimed fastener such that Applicant respectfully submits that the pending rejection of independent claim 26 as well as claims 2, 5-6, 9, 22, 22-25, 27-31, and 34-36 depending therefrom should be withdrawn. However, Cooper discloses numerous threaded fasteners corresponding to the claimed fastener. As noted above, the threaded portions, threaded recess, fastener and threads disclosed throughout para 116-126 and 150-173 correspond to the claimed fastener. Thus, based on the rejection of claim 26 over Cooper and the additional rejections set forth and explained above, independent claim 26 as well as claims 2, 5-6, 9, 22, 22-25, 27-31, and 34-36 are presently rejected as set forth and explained above. It is noted that claims 24, 25 and 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 13, 2022